Opinion by
Walker, J.
In the case of certain of the tea the broker assumed from his experience in such matters that it had a paper wrapping and entered the same at the standing figure therefor which had previously been supplied by the acting appraiser. It was later discovered that instead of a mere paper wrapping the tea was contained in cartons which were of a higher value than the paper packing. As to other tea it developed it was packed in tin containers instead of paper wrappings and that there was no way in which the broker could determine from the invoice that the usual practice had been departed from. The testimony also showed that the wine was always purchased at unit prices for the wine and the containers and it was therefore difficult to determine what proportion of the total cost should be assigned to the containers other than as stated on the invoices. The total values for the merchandise and containers were not increased, however, but the proportion of the values assigned to the containers in each case was made greater. The examiner testified that the advances were occasioned by the fact that other importers produced invoices showing separate values for the containers, which did not appear on the invoices in the cases at bar, and that his office adopted the values as shown by the other importers. The court was satisfied from examination of the entire record that the entry at less value than that shown on final appraisement was without any intention to defraud the revenue or to conceal or misrepresent the facts. The petitions were therefore granted.